        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                    Plaintiff,

        vs.                                             C.A. No. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                    Defendant.


                JOINT FINAL PRETRIAL LIST OF ADMITTED EXHIBITS

        Plaintiff Alliance for Automotive Innovation (“Auto Innovators” or “Plaintiff”) and

Defendant Maura Healey, Attorney General of the Commonwealth (the “Attorney General”)

respectfully submit this Joint List of the exhibits that one or both parties will seek to admit into

evidence at the trial of Counts I and II of the Complaint and, where a particular exhibit is objected-

to, the Court has indicated that it will receive that exhibit. Exhibits 1-12 are joint exhibits that will

be offered by both parties. Exhibits 13-80 will be offered by Plaintiff. Exhibits 501-527 will be

offered by the Attorney General.1




1
  During earlier meet and confer discussions, the AG had agreed that Exhibits 522, 523, 524, 525,
and 527 would be admitted for certain specified purposes and not for the truth of the matters
asserted therein. In light of the Court’s discussion with the parties during the June 10, 2021 hearing
as to how the Court intends to use documents admitted in evidence, Auto Innovators agrees to
remove this express limitation from the exhibit list while reserving its right to argue about the use
and weight of the documents.
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 2 of 11




            Dep.
Trial Ex.           Conf.
            Ex.                Bates Nos.          Date                  Description
  No.              Design.
            No.
   1         78              AAI-AAI-            1/15/2014 2014 MOU between AAIA, CARE,
                             0002635-2641                  Alliance, and Global Automakers
   2        50     Conf.     AAI-GM-               N/A      Slides re Vehicle & Vehicle Services
                             0000008                        Cybersecurity DLC Protection for
                             (native, 8 pages)              Global A
   3        72               N/A                   2016     Cybersecurity Best Practices for
                                                            Modern Vehicles (NHTSA)
   4        81               AAI-AAI-            9/18/2017 Letter from SAE International to
                             0007281-7282                  multiple recipients
   5        55     Conf.     AAI-GM-             4/1/2018   Data Link Connector Policy
                             0000030--32
   6        38     Conf.     AAI-GM-             7/20/2019 Slides re Global Cybersecurity
                             0001192                       NHTSA Meeting July 2019
                             (native, 43
                             pages)
   7        58     Highly AAI-GM-                 various   CAN 1 4987/4986 Bus Topology
                   Conf.  0001422-1511                      Documents
   8         2     Conf.     AAI-FCA-            6/29/2020 Diagnostic Services Secure Access
                             0011090-11094                 Rights Supporting Document and
                             and 11095                     Spreadsheet
                             (native Excel)
   9         4     Highly AAI-FCA-               10/1/2020 FCA Global Vehicle Cybersecurity
                   Conf.  0011200                          Rollout
                          (native, 28
                          pages)
   10                        N/A                 1/12/2021 Request for Comments on NHTSA’s
                                                           Cybersecurity Best Practices for the
                                                           Safety of Motor Vehicles Draft 2020
                                                           Update, 86 Fed. Reg. 2481, 2481
                                                           (Jan. 12, 2021)
   11       52     Highly AAI-GM-                  N/A      Global A Serial Data Architecture,
                   Conf.  0001585-1617                      Version 7.4.3 et seq.
   12       158    Highly AAI-GM-                  N/A      Slides re Onstar Telematics
                   Conf.  0001687                           Architecture Security et seq.
   13        5               AAI-FCA-            8/4/2015   Part 573 Safety Recall Report
                             0010998-11004
   14       36               AAI-AAI-            7/31/2017 Letter from Auto Alliance/Global
                             0007279-7280                  Automakers to Bill Hanvey and Ray
                                                           Pohlman
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 3 of 11




            Dep.
Trial Ex.         Conf.
            Ex.             Bates Nos.         Date                  Description
  No.            Design.
            No.
   15        70 Conf. AAI-GM-                  5/2020    Slides re Global Cybersecurity
                         0001065                         NHTSA Meeting May 2020
                         (native, 23
                         pages)
   16        95   Conf.   AAI-GM-            8/16/2018 GM Product Cybersecurity Defense-
                          0000035                      in-Depth
   17        99   Conf.   AAI-GM-            3/17/2018 GM Policy on 3rd Party Aftermarket
                          0000029                      DLC Devices
   18       122   Conf.   GP0000016-19       11/23/2020 Email from Joe Register to multiple
                                                        recipients re Massachusetts Data Law
                                                        Legal Challenge Materials
   19       125           N/A                 4/1/2021   Defendant's Second Amended Initial
                                                         Disclosures
   20       136   Conf.   AAI-ACA-           3/17/2021 Email from Aaron Lowe to Joe
                          0025198-25201                Register re Information SDRM
   21       152           AAI-ACA-           2/13/2020 Email from Brian Romansky to Aaron
                          0011612                      Lowe re Boston Legislative Briefing
   22       153           AAI-ACA-           7/23/2020 Email from Quinlan Brennan to
                          0014716-14718                Aaron Lowe re NHTSA Slides
                          and attachment
                          (total 31 pages)
   23             Conf.   AAI-FCA-           3/27/2021 Email from Alison Rodney to herself
                          0011205-208                  re Massachusetts Telematics Ballot
                                                       Initiative with attached slides
   24                     N/A                  2020      NHTSA, Cybersecurity Best Practices
                                                         for the Safety of Modern Vehicles
                                                         Draft 2020 Update (2020)
                                                         https://www.nhtsa.gov/sites/nhtsa.gov
                                                         /
                                                         files/documents/vehicle_cybersecurity
                                                         _best_practices_01072021.pdf
   25                     N/A                3/22/2021 Defendant's Response to Pl.'s First
                                                       Request for Admission
   26                     N/A                4/26/2021 Defendant's Supplemental Responses
                                                       to First Requests for Admission
   27                     N/A                4/30/2021 Defendant's Second Supplemental
                                                       Responses to First Requests for
                                                       Admission
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 4 of 11




            Dep.
Trial Ex.           Conf.
            Ex.                Bates Nos.     Date                   Description
  No.              Design.
            No.
   28                        N/A            3/22/2021 Defendant's Response to Plaintiff's
                                                      First Set of Interrogatories
   29                        N/A            4/26/2021 Defendant's Supplemental Response
                                                      to First Set of Interrogatories
   30                        N/A            4/30/2021 Defendant's Second Supplemental
                                                      Response to First Set of
                                                      Interrogatories
   31                        N/A             5/7/2021   Defendant's Responses to Pl.'s Second
                                                        Set of Interrogatories
   32                        N/A            2/24/2021 Defendant's Response to Pl.'s First
                                                      Requests for Production
   33                        N/A             5/7/2021   Defendant's Responses to Pl.'s Second
                                                        Set of Requests for Production
   34                        N/A               N/A      Daniel Garrie curriculum vitae
   35                        N/A               N/A      Bryson Bort curriculum vitae
   36       41     Conf.     AAI-GM-        9/15/2016 Product Cybersecurity Policy for
                             0000022-24               Secure Development Lifecycle
   37                        N/A              2020      NHTSA, 2020 Recall Annual Report,
                                                        https://www.nhtsa.gov/sites/nhtsa.gov
                                                        /files/documents/2020_nhtsa_recall_a
                                                        nnual_report_021021-tag.pdf (last
                                                        accessed May 18, 2021).
   38              Conf.     AAI-GM-        7/16/2019 Slides re NHTSA Cybersecurity
                             0000056                  Meeting
   39              Conf.     AAI-GM-         9/8/2015   Slides re Vehicle Cybersecurity
                             0000011                    Overview
   40              Conf.     AAI-GM-        3/14/2016 Slides re Message Authentication
                             0000013                  GFL Overview
   41              Conf.     AAI-GM-         8/7/2019   Slides re Electrical Architecture and
                             0001567                    Global A_Global B Security
   42       39     Conf.     AAI-GM-        11/20/2017 Slides re Product Cybersecurity
                             0000028                   Overview -- Cybersecurity Risk
                             (native, 22               Committee
                             pages)
   43              Conf.     AAI-GM-        2/13/2021 Slides re Secure Programming and
                             0000201                  Secure Boot
   44       40     Conf.     AAI-GM-        1/28/2016 GM Vehicle Cybersecurity
                             0000014-16               Guidelines
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 5 of 11




            Dep.
Trial Ex.         Conf.
            Ex.             Bates Nos.          Date                 Description
  No.            Design.
            No.
   45        53 Conf. AAI-GM-                    N/A     Slides re Current Vehicle Data
                         0000012                         Control Points
                         (native, 5 pages)
   46        56   Conf.   AAI-GM-                N/A     Data Access & Device Support for
                          0000053                        Data Link Connector (DLC/OBDII)
                          (native, 1 page)               Port -- GM Electrical Architectures
   47             Conf.   AAI-FCA-            10/18/2017 Global Vehicle Cyber Security:
                          0010921-28                     Vehicle Network Segmentation and
                                                         Separation (Level 3)
   48             Conf.   AAI-FCA-            8/11/2015 FCA US LLC Chronology Select
                          0010994                       2015 Vehicles, RA3/4 Improved
                                                        Security Protection
   49                     AAI-FCA-            9/25/2015 Part 573 Safety Recall Report
                          0010995-97
   50             Conf.   AAI-FCA-            11/8/2017 Global Vehicle Cyber Security:
                          0010935-39                    Authenticated In-Vehicle Messages
                                                        (Level 5)
   51             Highly AAI-FCA-                N/A     Threat Analysis and Risk Assessment
                  Conf.  0011194 (native                 and Spreadsheet
                         Excel)
   52       106   Conf.   AAI-GM-                N/A     Slides re Cybersecurity Strategy
                          0000002                        Global A et seq.
                          (native, 6 pages)
   53        47   Conf.   AAI-GM-                N/A     Slides re Secure Diagnostics &
                          0000187                        Secure Unlock
                          (native, 17
                          pages)
   54        57   Conf.   AAI-GM-                N/A     Global B Electrical Architecture
                          0000190                        Overview
   55        59   Highly AAI-GM-               various   Technical documents
                  Conf.  0001512-1541
   56        98   Conf.   AAI-GM                 N/A     3.2.1.2.5.8 Vehicle Cybersecurity
                          0000009
   57             Conf.   AAI-FCA-            11/5/2015 Brought In Mobile Device Security
                          0011005-53                    Requirements and Assessment
                                                        Procedures
   58             Conf.   AAI-FCA-            11/5/2015 SDP Security Specification - v1.0
                          0011054-89
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 6 of 11




            Dep.
Trial Ex.           Conf.
            Ex.                Bates Nos.         Date                  Description
  No.              Design.
            No.
   59              Highly AAI-FCA-             12/1/2020 Document re ISO vs FCA
                   Conf.  0011196-99
   60                        N/A               7/20/2020 Letter from James C. Owens of
                                                         NHTSA to Rep. Chan. & Senator
                                                         Feeney of Massachusetts Legislature
   61       139    Conf.     AAI-ACA-           11/2020    Email from Bill Hanvey to Taylor
                             0001427-1566                  Mitchell re Business Plan Artifacts
                                                           with attachments
   62       143    Conf.     AAI-ACA-           1/4/2021   Email from Bill Hanvey to multiple
                             0038562-38585                 recipients re Mass Right to Repair
                                                           Implementation 1/2/2021
   63       133              AAI-ACA-          6/22/2015 Email from Aaron Lowe to Bill Long
                             0001650-1660                re ACA Telematics White Paper
                                                         Questions
   64       135              AAI-ACA-           3/6/2020   Email from Aaron Lowe to Joe
                             0011762                       Register and others re NHTSA
                                                           Meeting
   65       137              AAI-ACA-          6/12/2020 Email from Aaron Lowe to Paul Fiore
                             0014013-14014               and Gabrielle Hopkins re NHTSA
                                                         Call
   66       138    Conf.     AAI-ACA-          7/24/2020 Email from Aaron Lowe to Ray
                             0014856                     Pohlman re NHTSA
   67       142    Conf.     AAI-ACA-          11/18/2020 Email from Joe Register to multiple
                             0035131 and                  recipients re Today's Presentation &
                             native                       Business Model
                             attachments (32
                             pages)
   68       144    Conf.     AAI-ACA-           1/7/2021   Email from Joe Register to multiple
                             0039639 and                   recipients re OPCO business and
                             native                        financials
                             attachments
                             (102 pages)
   69       77               AAI-AAI-          9/20/2002 Letter to the Honorable Byron Dorgan
                             0002613-2634                and other letters
   70       111              AAI-ACA-          6/11/2019 Email from Greg Potter to Aaron
                             0009173-4                   Lowe re ETI Massachusetts
                                                         Legislative Call
   71       120    Conf.     GP0000192-194     7/15/2020 Email from Aaron Lowe to Greg
                                                         Potter re CAR and CARE
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 7 of 11




            Dep.
Trial Ex.         Conf.
            Ex.          Bates Nos.              Date                  Description
  No.            Design.
            No.
   72       123 Conf. GP0000014-15            12/3/2020 Email from Aaron Lowe to Greg
                                                        Potter re Mass R2R
   73       134           AAI-ACA-             7/9/2018    Email from Aaron Lowe to Brian
                          0007270-7273                     Hickey and Ray Pohlman re Bill
                                                           Language
   74       141   Conf./ AAI-ACA-             4/24/2019 Email from Taylor Mitchell to Joe
                  Highly 0026404-26418                  Register re Materials for Auto Care
                  Conf.                                 Finance Committee Meeting
                  attchmts                              4/24/2019


   75        96   Conf.   AAI-GM-                N/A       Product Cybersecurity: 101
                          0000025
   76        97   Conf.   AAI-GM              11/2/2018 Global B Risk Assessment --
                          0000038                       Cybersecurity
   77       107   Conf.   AAI-GM-                N/A       Slides re Introduction Connected
                          0000019                          Vehicle Attack Surface et seq.
                          (native, 3 pages)
   78       108   Conf.   AAI-GM-             3/24/2017 Slides re General Motors Product
                          0000026                       Cybersecurity NHTSA Overview
                          (native, 25
                          pages)
   79       109   Conf.   AAI-GM-                N/A       Electrical Architecture Cybersecurity
                          0000052                          Capability vs Lifecycle
                          (native, 1 page)
   80                                                      OCPF Ballot Question Committee
                                                           Reports
  501       74            AAI-AAI-            12/1/2015    NHTSA Report to Congress:
                          0002214                          "Electronic Systems Performance in
                                                           Passenger Motor Vehicles"

  502                                         11/28/2016   Letter from Jeffrey Massimilla to
                                                           Nathaniel Beuse Re: General
                                                           Motors, LLC Comments, Docket
                                                           Number NHTSA-2016-0104

  503       35            AAI-AAI-            12/13/2016   Letter from William Hanvey and
                          0007328                          others to Jack Pokrzywa and Tim
                                                           Weisenberger
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 8 of 11




            Dep.
Trial Ex.           Conf.
            Ex.               Bates Nos.      Date                  Description
  No.              Design.
            No.
  504              Conf.     AAI-FCA-      9/19/2017    Global Vehicle Cyber Security:
                             0010947                    Firmware Over-the-Air (FOTA)

  505                        AAI-GM-       2/11/2019    Email chain from Tim Turvey to
                             0000209                    Aaron Lowe, copying Bill Hanvey
                                                        and others Re: Vehicle Data Access

  506              Conf.     AAI-FCA-      2/26/2019    Massachusetts Telematics Bill and
                             0011208                    Ballot Initiative Update presentation

  507                        AAI-AAI-      5/5/2020     Letter from John Bozella to William
                             0006688                    Long and others

  508                        AAI-ACA-      5/19/2020    Letter from Bill Hanvey and others
                             0013352                    to John Bozzella

  509                                      11/1/2020    Massachusetts Information for
                                                        Voters, 2020 Ballot Questions

  510                        AAI-AAI-      11/4/2020    Letter from William Hanvey to John
                             0006621                    Bozzella

  511       63     Conf.     AAI-GM-       11/5/2020    Email chain from Laurence Sweeney
                             0001568                    to Alfred Adams, copying Stacy
                                                        Lynett and others Re: Massachusetts
                                                        Right to Repair in calendar 2022

  512       128    Conf.                   11/9/2020    Massachusetts Question 1 (2020)
                                                        Right to Repair Update presentation

  513                                      11/25/2020   Executive Department, Council
                                                        Chambers vote returns

  514              Conf.     AAI-GM-       3/1/2021     Body Control
                             0001283                    Module$GMNA_BCM Global B
                                                        Initialize Master Code List

  515       9      Conf.                   3/9/2021     Plaintiff Alliance for Automotive
                                                        Innovation's First Supplemental
                                                        Responses to Attorney General
                                                        Maura Healey's First Set of
                                                        Interrogatories
        Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 9 of 11




            Dep.
Trial Ex.           Conf.
            Ex.               Bates Nos.      Date                Description
  No.              Design.
            No.
  516              Highly AAI-GM-          1/27/2021   MY20 Global B CGM Policy for
                   Conf.  0004577                      Production

  517              Highly AAI-GM-          1/27/2021   MY21 Global B CGM Policy for
                   Conf.  0004584                      Production

  518              Highly AAI-GM-          1/27/2021   MY22 Global B CGM Policy for
                   Conf.  0004591                      Production

  519                                                  Craig Smith curriculum vitae

  520                                                  Brian Romansky curriculum vitae

  521              Highly AAI-GM-          1/29/2021   Message Authentication Deep Dive
                   Conf.  0001584

  522                        AAI-AAI-      9/6/2016    Letter from AAA and others to
                             0007316                   Alliance for Automobile
                                                       Manufacturers and Association of
                                                       Global Automakers Re: Follow-up
                                                       from August 24 Meeting

  523                        AAI-ACA-      11/3/2016   ITS Secure Vehicle Interface
                             0022333                   presentation

  524                        AAI-ACA-      2/12/2019   Secure ITS Framework & SVI
                             0026065                   presentation

  525       103              AAI-GM-       3/26/2019   Email chain from Bill Hanvey to
                             0000418                   Bill Rhodes and Tim Turvey,
                                                       copying Mark Finestone and others,
                                                       Re: Telematics Data

  526                        AAI-ACA-      3/20/2019   Email chain from Aaron Lowe to
                             0008384                   Jessica Simmons and Charles
                                                       Haake, copying Ray Pohlman, Re:
                                                       Right to Repair DRP

  527              Conf.     AAI-ACA-      8/14/2018   Letter from Aaron Lowe and Ray
                             0000226                   Pohlman to Donny Seyfer



 Dated: June 11, 2021
       Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 10 of 11




Respectfully submitted,

PLAINTIFF ALLIANCE FOR                    DEFENDANT ATTORNEY GENERAL
AUTOMOTIVE INNOVATION,                    MAURA HEALEY,

By its attorneys,                         By her attorneys,

/s/ Laurence A. Schoen                    /s/ Eric A. Haskell
Laurence A. Schoen, BBO # 633002          Robert E. Toone, BBO No. 663249
Elissa Flynn-Poppey, BBO# 647189          Eric A. Haskell, BBO No. 665533
Andrew N. Nathanson, BBO#548684           Phoebe Fischer-Groban, BBO No. 687068
MINTZ, LEVIN, COHN, FERRIS,               Julia Kobick, BBO No. 680194
GLOVSKY, AND POPEO, P.C.                    Assistant Attorneys General
One Financial Center                      Christine Fimognari, BBO No. 703410
Boston, MA 02111                            Special Assistant Attorney General
Tel: (617) 542-6000                       Office of the Attorney General
lschoen@mintz.com                         One Ashburton Place
eflynn-poppey@mintz.com                   Boston, Mass. 02108
annathanson@mintz.com                     (617) 963-2855
                                          eric.haskell@mass.gov
John Nadolenco (pro hac vice)
Erika Z. Jones (pro hac vice)
Jason D. Linder (pro hac vice)
Daniel D. Queen (pro hac vice)
Eric A. White (pro hac vice)
MAYER BROWN LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3000
jnadolenco@mayerbrown.com
ejones@mayerbrown.com
jlinder@mayebrown.com
dqueen@mayerbrown.com
eawhite@mayerbrown.com

Charles H. Haake (pro hac vice)
Jessica L. Simmons (pro hac vice)
ALLIANCE FOR AUTOMOTIVE
INNOVATION
1050 K Street, NW
Suite 650
Washington, DC 20001
Tel: (202) 326-5500
chaake@autosinnovate.org
jsimmons@autosinnovate.org
       Case 1:20-cv-12090-DPW Document 190 Filed 06/11/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

      I certify that on June 11, 2021, a true copy of this document will be sent electronically by
the ECF system to attorneys of record identified on the Notice of Electronic Filing.

                                                                 /s/ Laurence A. Schoen
                                                                  Laurence A. Schoen


113129495v.2
